Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated April 30, 2020.  Claims 1, 3-11, and 13-20 are pending.  Claims 2 and 12 are canceled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the storing “vehicle identification data indicative of a class of a vehicle” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claim 8 recites the limitation “a processor”.  Claim 8 is dependent upon claim 1 which previously introduced “a processor”.  It is unclear if the processors are the same processor.  It appears this may be appropriately “a processor of the remote server system”, as used in the secondary references.
Claim 8 recites the limitation “a memory”.  Claim 8 is dependent upon claim 1 which previously introduced “a memory”.  It is unclear if the processors are the same memory.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amendments to claims 1 and 11 include storing vehicle identification data indicative of a class of the vehicle in the memory.  This is not described in the Specification.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3-11 and 13-20 are rejected on the ground of nonstatutory double s 1-20 of U.S. Patent No. 10,055,909 B2 (2018) in view of Erb et al., U.S. Patent 8,155,841 B2 (2012), Camisa, U.S. Patent Application Publication 2017/0236339 A1, later issued as U.S. Patent 10,304,264 B2 (2019) and Foo et al., U.S. Patent 6,341,252 B1 (2002).  Although the conflicting claims are not identical, they are not patentably distinct from each other.
U.S. Patent 10,055,909 B2 (2018) discloses most of the claim limitations.  The amendments disclose new limitation that are disclosed by the additional references, as explained below in the Claim Rejections.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 10, 11, 13, 16 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Erb et al., U.S. Patent 8,155,841 B2 (2012) in view of Camisa, U.S. Patent Application Publication 2017/0236339 A1, later issued as U.S. Patent 10,304,264 B2 (2019) and Foo et al., U.S. Patent 6,341,252 B1 (2002).
As to claim 1, Erb et al. discloses a vehicle telematics device, comprising: 
at least one sensor including an accelerometer (Column 5, Lines 31-48),
a processor (Column 5, Lines 49-62, Figure 4); and 
a memory connected to the processor and storing a crash determination application (Column 6, Lines 55-60, Figure 4, memory unit 10); 
wherein the processor, on reading the memory, is directed to: 
obtain sensor data from the at least one sensor (Column 1, Lines 21-41, Column 5, Lines 31-48, Figure 3); 
perform a first stage analysis comprising calculating peak resultant data based on the sensor data, where the peak resultant data describes the acceleration of the vehicle over a first time period (Column 6, Lines 15-36, Column 7, Lines 28-54); 
generate crash score data based on the peak resultant data and a set of crash curve data for the vehicle, where the crash score data describes the likelihood that the vehicle was involved in a crash based on the vehicle and the sensor data (Column 9, Lines 37-53).
Erb et al. does not disclose providing data to a remote server system, as claimed.
Camisa discloses to determine if the crash score data exceeds a first threshold and performing a second stage analysis comprising calculating resultant change data based 
provide the sensor data when the crash score data exceeds the first threshold and the resultant change data exceeds a second threshold (0038, 0043, 0051).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle telematics device, as disclosed by Erb et al., with providing the data to a remote server system, as claimed, as disclosed by Camisa, to detect and report a crash, allowing for better analysis and safety.
Erb et al. does not disclose storing a class of the vehicle, as claimed.
Foo et al. discloses storing vehicle identification data indicative of a class of the vehicle (Column 8, Lines 27-41).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle telematics device, as disclosed by Erb et al., with storing a class of the vehicle, as claimed, as claimed, as disclosed by Foo et al., to maintain the class of vehicle to determine calculation characteristics of the vehicle being used, allowing for better analysis and safety.
As to claim 3, Erb et al., as modified by Camisa and Foo et al., discloses the vehicle telematics device of claim 1.  Camisa discloses wherein the set of crash curve data is based on vehicle data comprising a vehicle identification number associated with the vehicle (0048).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle telematics device of 
As to claim 6, Erb et al., as modified by Camisa and Foo et al., discloses the vehicle telematics device of claim 1.  Camisa further discloses further comprising a communications interface (Figure 2, interface 220, 0024, 0045);
wherein the vehicle telematics unit obtains the sensor data using the communications interface (Figure 2, interface 220, 0024, 0045).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle telematics device of claim 1, as disclosed by Erb et al., as modified by Camisa and Foo et al., with a communications interface, as claimed, as disclosed by Camisa, to process the data from the sensors to provide the appropriate information to best determine the crash status and the safety of the vehicle.
As to claim 10, Erb et al., as modified by Camisa and Foo et al., discloses the vehicle telematics device of claim 1.  Erb et al. further discloses wherein the set of crash score data is generated by:  
calculating the crash score data based on a duration of time in which the peak resultant data exceeds the crash curve data (Column 9, Line 37-53).
Claims 11, 13, 16 and 20 are rejected for the same reasoning as the rejection of claims 1, 3, 6, and 10.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Erb et al., U.S. Patent 8,155,841 B2 (2012) in view of Camisa, U.S. Patent Application Publication 2017/0236339 A1, later issued as U.S. Patent 10,304,264 B2 (2019) and Foo et al., U.S. Patent 6,341,252 B1 (2002), as applied to claim 1 above, and further in view of Snyder et al., U.S. Patent 9,650,007 B1 (2017).
As to claim 8, Erb et al., as modified by Camisa and Foo et al., discloses the vehicle telematics device of claim 1.  Snyder et al. discloses wherein: the remote server system comprises a processor and a memory storing a crash analysis application (Column 4, Lines 31-65); and 
the processor of the remote server system, on reading the crash analysis application, is directed to: obtain vehicle sensor data from the vehicle telematics device (Column 5, Lines 9-22); 
obtain the sensor data from the vehicle telematics device (Column 7, Lines 1-22); 
calculate resultant change data based on the sensor data and the vehicle identification data (Column 9, Lines 33-62); and 
generate crash occurred data when the resultant change data exceeds a threshold value (Column 12, Lines 55-67, Column 15, Line 15 – Column 16, Line 17).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle telematics device of claim 1, as disclosed by Erb et al., as modified by Camisa and Foo et al., with a crash analysis application, as claimed, as disclosed by Snyder et al., to remotely process the data, allowing better processing and response to increase safety for the vehicle.
As to claim 9, Erb et al., as modified by Camisa, Foo et al. and Snyder et al., discloses the vehicle telematics device of claim 8.  Snyder et al. discloses wherein the processor of the remote server system is further directed to provide notification data comprising the crash occurred data (Column 15, Line 38 – Column 16, Line 17).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle telematics device of claim 1, as disclosed by Erb et al., as modified by Camisa, Foo et al. and Snyder et al., to provide notification, adding to the safety of the vehicle and allowing further analysis.
Claims 18 and 19 are rejected for the same reasoning as the rejection of claims 8 and 9.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/           Primary Examiner, Art Unit 3666